                                                                         FILED IN OPEN COURT
                                                                         ON / J   /8'1)     <(   SL.Jf
                                                                             Pete/A. Mi.ore, Jr., Clerk
                                                                             US District Court
                                                                             ~astem District of NC



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           NO. 5:17-CR-00363-FL-1


UNITED STATES OF AMERICA

            v.

RICO ANTONIO GREEN


                                   ORDER OF FORFEITURE

     WHEREAS,        pursuant to the entry of a plea of guilty by the

defendant, Rico Antonio Green, on May 16, 2018 to a violation of

18 U.S.C.       §§   922 (g) (1)    and 924 (a) (2),    and further evidence of

record and as presented by the Government,                   the Court finds that

the following personal property is hereby forfeitable pursuant to

18 U.S.C.   §    924(d) (1), to wit: one Davis Industries,                 .32 caliber

handgun,    serial      number       Pl 73549,   and   any   and   all   accompanying

ammunition;

     AND WHEREAS, by virtue of said finding, the United States

is now entitled to possession of said personal property,

pursuant to Fed. R. Crim. P. 32.2(b) (3);

     It is hereby ORDERED, ADJUDGED and DECREED:

     1.     That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United


                                             1
.;·- - ..,




             States for disposition in accordance with the law, including

             destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).      In

             accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

             become final as to the defendant at sentencing.

                   2.    That upon sentencing and issuance of the Judgment and

             Commitment Order, the Clerk of Court is directed to incorporate

             a reference to this Order of Forfeiture in the applicable

             section of the Judgment, as required by Fed. R. Crim. P.

             32.2 (b) (4) (B).

                   The Clerk is hereby directed to send copies of this Order

             to all counsel of record.
                                     e~            .I
                   SO ORDERED.       _ _ day of f\LChJ~h.(
                                 ThisD                         ,   2018.




                                               2
